IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

D'ANGELO SHIPMAN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0839

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 4, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

D'angelo Shipman, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied as premature.

ROBERTS, C.J., LEWIS and WINSOR, JJ., CONCUR.